DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-10, 13-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al. (US 2015/0336669 A1) in view of Gentry et al. (US 9,387,928 B1), Tan et al. (US 8,181,406 B2), optionally in view of Lanigan et al. (US 2009/0271207 A1).
Regarding independent claims 1 and 10: Kantor teaches a cell site (fig. 5E) for landing an Unmanned Aerial Vehicle (UAV) (220), the cell site comprising: 
a cell tower (¶ 44: the base station may be a cell tower, such as the tower 550); 
one or more landing zones (555) defined at the cell site for the UAV with associated structure for each of the one or more landing zones (fig. 5E: such as the landing pad itself), equipment for one or more purposes associated with the UAV (¶ 48: including at least a wireless charging pad);
wherein at least one of the one or more landing zones comprises a location that provides physical access to the UAV (at least the bottom station 555 in fig. 5E provides such access);
wherein at least one of the one or more landing zones comprises a battery recharge station that is configured to recharge the UAV (¶ 48) and is configured for the UAV to connect thereto (¶ 48: the recharging station may include wired charging arrangements). 
Kantor teaches that the recharging stations may optionally use a wired connection (¶ 48) and since the devices are unmanned it is considered that they would likely automatically connect to the wired connection, however Kantor does not disclose this embodiment in depth.
teaches a network of UAV landing sites (102/115) on towers (110) having battery recharge stations (205) configured for the UAV (105) to automatically (c. 3, ℓ. 65—c. 4, ℓ. 7: the UAVs are automatically directed to docking stations 102) connect thereto (c. 4, ℓ. 59-67, in particular c. 5, ℓ. 1-2: “conventional contact type battery charger”).
Kantor is silent to details of the cell site including the components for wireless service, a fence, a cabinet or shelter as a separate structure adjacent to the cell tower and equipment configured to grant access to the cell site. Though Kantor does not depict a recharging station on top of a cabinet or shelter, Kantor does teach that recharging stations may be provided on top of buildings (¶ 47).
Tan teaches a cell site (figs. 1-3) comprising:
a cell tower (c. 3, ℓ. 15-19, c. 4, ℓ. 26-29: “cellular tower (not shown)”) comprising cell site components for wireless service (c. 2, ℓ. 13-21; c. 3, ℓ. 35-45) and a fence (209) of the cell site (fig. 2);
a cabinet or shelter (101 or 103) with equipment for the wireless service (c. 2, ℓ. 36-41; c. 3, ℓ. 28-35), the cabinet or shelter being a separate structure proximate to the cell tower (c. 3, ℓ. 5-19, c. 4, ℓ. 19-29: cable 207 is connected to an exterior cellular tower); and
equipment configured to grant access to the cell site (c. 4, ℓ. 29-32: fence 209 can have a lockable door, as can building 101 and shelter 103, c. 3, ℓ. 26-28, and in another embodiment the outdoor shelter has separate compartments with respective doors 407, 408 requiring separate keys, c. 4, ℓ. 52-61; in each instance, the enclosed area “can be accessed only by someone who has a key to the door”).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the cell site of Kantor with cell site components for wireless service and a dedicated cabinet and shelter with equipment for wireless service as taught by Tan for the purpose of making it a functional cell tower with a secure area “easily accessed by cellular system technicians who are not certified riggers, and which does not require a larger than necessary, environmentally controlled, building with its higher costs and inefficiency” (Tan c. 1, ℓ. 48-53). In so doing, though Tan is silent to the location of the cell tower, the cell tower would still be coupled to the cabinet and shelter of Tan by cable 207 (c. 3, ℓ. 5-19, c. 4, ℓ. 19-29) and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the cabinet and shelter of Tan adjacent to the cell tower of Kantor for the purpose of limiting the length of the cable and the associated signal loss and degradation.
It is considered that the keys to the lockable doors taught by Tan, whether in the perimeter fence or in the cabinet or shelter or in all of these structures, fit within the broadest reasonable interpretation of the claimed “equipment configured to grant access to the cell site”. The disclosure describes the access privileges as, “the access privileges include the right and any security measures for personnel to enter the cell site 10 and/or the surrounding geography 1700” (originally filed Specification page 44, ¶ 00170), giving examples as “security codes, ID badges, RFID cards, etc. to allow a certified person access to the cell site 10, e.g., such as through the gate 1706” (page 45, ¶ 00171). Keys are not one of the listed examples of a structure to perform the function of granting access to the cell site, but they do perform the function of granting access to an otherwise restricted area and are considered to be functional equivalents of security codes, ID badges and RFID cards in the particular context of allowing a person to open a gate. In this consideration, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the cell site of Kantor with the perimeter fence, lockable doors and associated keys taught by Tan for the purpose of providing security to the cell site while permitting access to authorized personnel.
However, if this is not the case and physical keys are not a functional equivalent to security codes, ID badges and RFID cards to provide access to a site through a gate and therefore may not be considered as equipment configured to grant access to a cell site, in the alternative, Lanigan teaches a cell site (fig. 19 or 21) having a cell tower (see fig. 19), a fence (402) with a locking gate (404), a building (408) with a locking door (410), sheds (440) with locking doors (442) and equipment configured to grant access to the cell site (¶ 73: the locking mechanism 414 of access point 412 grants access through a remote activator 430 which may be a key fob; fig. 21: note that while the example access point 412 points to vehicle barrier 446, the locking mechanisms 414 are shown to restrict and grant access to all of the various gates and doors, including the gate 404 in fence 402 and doors to building 408, sheds 440 and locker 436; ¶ 75: the remote activator can be an RF device such as an RF key fob). Advantageously, access to the cell site may be managed so that only authorized individuals have access to the facility, different individuals may be given different forms of access (¶ 75) and that access may be given in real time, remotely, from a control center (¶ 76). Incidentally, Lanigan also teaches a cabinet and shelter (210, 212) separate from but adjacent to the cell tower (fig. 19).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the cell site of Kantor, as modified by Tan, with equipment configured to grant access to a cell site such as taught by Lanigan, for the purpose of restricting unauthorized access to the cell tower while permitting access where appropriate and only to the necessary personnel.
Rotorcraft UAVs are known to be able to land virtually anywhere and as such landing zones can be defined on the flat roofs of the cabinet and shelter of Tan, but Tan fails to teach landing zones with associated structure for each of the landing zones. Since Kantor provides for recharging stations 555 at various locations on the cell tower 550 (fig. 5E), including on the ground adjacent to the tower (¶ 74) or even on top of buildings (¶ 47), and Gentry provides for recharging stations 205 on office buildings, parking decks and other structures (c. 2, ℓ. 49-63), it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided recharging stations on top of the cabinet and shelter of Tan, as incorporated into Kantor, for the purpose of enabling UAVs to recharge while landed on the cabinet and shelter.
Regarding claims 4 and 13: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the one or more landing zones comprise a location outside of a fence (Lanigan fig. 19: fence 202) at the cell site (One skilled in the art would recognize that the area outside of the fence is structurally configured for landing a rotorcraft UAV since such a UAV could be landed there without modification to the ground).
Regarding claims 5 and 14: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the one or more landing zones further comprise a location on or near an access road at the cell site (access road visible in Lanigan figs. 19 and 21; the tower is considered to be near the road; further, the road is considered to be a landing zone since one skilled in the art would recognize that a rotorcraft UAV could be landed there without modification to the road).
Regarding claims 7 and 16: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the equipment for one or more purposes associated with the UAV is configured to facilitate at least one of battery recharge, battery replacement, maintenance, emergency landing, and pick up or drop off of cargo (Kantor ¶ 48: battery recharge).
Regarding claims 8 and 17: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the equipment for one or more purposes associated with the UAV is configured to perform automated purposes which are performed automatically without physical access to the UAV by personnel (Kantor ¶ 48: the batteries are charged automatically) and manual purposes which require physical access to the UAV (it is considered that the landing pad is structurally configured to facilitate manual access to the UAV, such as repairs).
Regarding claims 9 and 18: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the one or more landing zones further comprise a landing zone at the cell tower and the associated structure comprises a platform installed on the cell tower (Kantor fig. 5E).

Response to Arguments
Applicant's arguments filed May 12th, 2022, have been fully considered but they are not persuasive. Applicant has argued that Kantor fails to teach UAVs connecting to the recharge station. Kantor does incidentally disclose wired charging (¶ 48), however seeing as Kantor does not describe this embodiment in detail, Gentry has been relied upon for this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647